Citation Nr: 1743420	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-25 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for bipolar disorder with alcohol abuse, currently rated as 70 percent disabling.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1997 to July 2001.

These matters initially came before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, in which, the RO, inter alia, denied the Veteran's claims for an increased rating for his service-connected bipolar disorder with alcohol abuse and for a TDIU.

In his September 2013 substantive appeal (VA Form 9), the Veteran indicated that he wished to have a hearing before the Board in connection with his claims.  However, in a correspondence received in October 2015, the Veteran's Agent withdrew this request.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2016).

In January 2016, the Board, inter alia, remanded the claims currently on appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the symptoms and impairment caused by the Veteran's bipolar disorder with alcohol abuse more nearly approximate total occupational and social impairment.

2.  As a total (100 percent) rating for bipolar disorder with alcohol abuse is being awarded for the entire claim period based in part on a finding of total occupational impairment, leaving no part of the claim period where the schedular rating is less than total, the issue of entitlement to a TDIU is rendered moot for the entire claim period.



CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for a 100 percent rating for bipolar disorder with alcohol abuse are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9435 (2016).

2.  The question of whether the Veteran is entitled to a TDIU is rendered moot by the grant of a total (100 percent) rating for bipolar disorder with alcohol abuse during the entire claim period, leaving no question of law or fact to decide regarding the TDIU issue.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.14, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Here, however, as explained below, a uniform 100 percent rating is proper.

The Veteran's bipolar disorder is currently evaluated as 70 percent disabling pursuant to 38 C.F.R. § 4.130, DC 9435.  All acquired psychiatric disorders, with the exception of eating disorders, are evaluated under the General Rating Formula for Mental Disorders.  Under the general rating formula, a 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

The issue in this case is thus whether the Veteran's bipolar disorder has more nearly approximated the criteria for a 100 percent rating for the entire appeal period or any portion thereof.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  A score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score of 31-40 indicates some impairment in realty testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

In this case, during the pendency of the claim, the Veteran has had symptoms and overall impairment that correspond to the criteria for a 70 and 100 percent rating.  For instance, in a February 2011 Certification of Health Care Provider for Employee's Serious Health Condition (Family and Medical Leave Act (FMLA)) for the U.S. Department of Labor, the Veteran's private medical provider, J.M., an Advanced Registered Nurse Practitioner, indicated that the Veteran suffered from periods of depression and mania due to his bipolar disorder, which caused him to be unable to work for short periods of time (one to four days per episode periodically).  He also indicated that the Veteran's bipolar disorder caused episodic flare-ups periodically preventing him from performing his job functions, and that it was medically necessary for the Veteran to be absent from work during these flare-ups.  He further indicated that the Veteran would need five or more days off per month to recover from a depressive or manic flare-up.  He noted that the Veteran's bipolar disorder fluctuated episodes of mania and depression, which made it difficult to predict the timing of an episode.  

In addition, in a January 2012 VA mental disorders examination report, the Veteran reported that he had a good relationship with his parents, but had no relationships with his three half-sisters.  He also reported that he was currently divorced, that he had a girlfriend of one year, and that they had constant ups and downs.  He also reported that he had not worked since June 2011.  The VA examiner indicated that the Veteran experienced the following symptoms due to his bipolar disorder: depressed mood; anxiety; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work-like setting.  He concluded that the Veteran had severe personal relationship, psychosocial, occupational, and social environment problems.  He assigned the Veteran a GAF score of 49.  He also concluded that the Veteran's bipolar disorder caused occupational and social impairment with reduced reliability and productivity.

Also, in his September 2013 VA Form 9, the Veteran stated that he had manic episodes constantly causing delusions and hallucinations.  He also stated that he constantly thought about suicide and that lately had thoughts of mass homicide.  He also stated that he could not hold a job due to the fact that he was either manic, been up for three days or more, or was so depressed that he couldn't leave his room for over a week.  He also stated that he had not seen his children for a year due to his illness, and that his 72-year-old father had to take care of him.

Additionally, in a November 2014 VA emergency department treatment note, the Veteran reported that he had not slept in the past week.  The attending physician indicated that the Veteran was currently in the manic phase of his bipolar disorder, and that he was having suicidal ideation.  

Also, in an October 2016 VA mental disorders examination report, the Veteran reported that he currently lived with his fiancé of three years and three of her four children.  He also reported that his fiancé's oldest son currently lived with his father after they had gotten into a fistfight.  He also reported that he had a fair-to-good relationship with his fiancé, but that he had a terse relationship with her children because of arguments and fights with them.  He also reported that he had two daughters from a previous marriage, but that had no contact with them and no custody of them.  He also reported that in his free time, he watched television, and sometimes visited his father.  He described himself as not a social person and often avoidant of interacting with other people.  He also reported that he worked for the U.S. Post Office until 2011, but that he would often have problems with sleep, leading to additional stress and conflict at work, which contributed to periods of depressed mood and worsened episodes of mania.  He also reported that he was currently working at a U.S. Air Force Base for about one and a half years, but that he had missed several days because of problems with depression and mania and was uncertain whether he would be able to continue working in his current position.  

He also reported the following: that he slept a total of three to four hours a night; that his concentration was "not good" and that he could be easily distracted at work; that he was written up at work by his supervisors for not attending to his assignments; that he had limited interests in new activities; that during periods of mania, he had a "on top of the world" feeling, had increased argumentativeness, was easily distracted, and purchased things (sometimes beyond his means, like cars) without thinking; that when he was able to get good rest and maintain his medications, his periods of increased mood were shorter, but have lasted up to a month in the past; that he had used up much of his annual leave from work in the past four months because of periods of mania; and that he has struggled with a "depressive cycle" over the past month; and that he had no moments of more positive mood outside of his periods of mania.  He also reported having ruminative worries, increased irritability, and pressured speech.  He also reported that his symptoms have negatively impacted his socializing with other people and interfered with his relationship with his fiancé.

The VA examiner indicated that the Veteran experienced the following symptoms due to his bipolar disorder: depressed mood; anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; and disturbances of motivation and mood.  He concluded that the Veteran's bipolar disorder caused occupational and social impairment with reduced reliability and productivity.  He also concluded that when the Veteran was non-compliant with his medication regimen, his bipolar symptoms worsened.  

Moreover, in an undated U.S. Office of Personnel Management investigation report, it was noted that according to an October 2015 psychologist's report, the Veteran had not been complying with his prescribed medications.  The report also noted various incidents of criminal conduct.  In this regard, it was noted that in December 2014, after his car had been disabled due to being behind on car payments/repossessed, he contacted the creditor and threatened to set fire to the car and take hostages from the creditor's store, and was later arrested and charged with threatening to perform an act of violence.  It was also noted that the Veteran was arrested in March 2013, and that a protective order (in effect until March 2018) was placed against him by his former spouse because he sent her threatening text messages and threatened to kill her.  

Therefore, given that there have been symptoms listed in the 70 and 100 percent criteria and an indication in the GAF scores, statements of health care professionals, and the Veteran's lay statements of severe and total impairment affecting social and occupational functioning due to such symptoms, the evidence is at least evenly balanced as to whether the Veteran's disability picture most nearly approximates the criteria for a 100 percent rating for the entire appeal period.  Notably, the above reflects that the Veteran has had symptoms listed in the 100 percent criteria, such as persistent danger of hurting self or others and grossly inappropriate behavior as indicated by his frequent altercations with and violent actions toward others, as well as persistent delusions or hallucinations as indicated by his own statements.  Also, the above reflects, especially in light of the Veteran's constant manic episodes, his non-compliance with his medication regimen, and his statements indicating that he had almost no social life and experienced significant difficulties in the workplace, that the evidence is at least evenly balanced as to whether all of his symptoms have more nearly approximated total occupational and social impairment.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a 100 percent rating for the entire appeal period is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Board notes that, although the Veteran has worked for portions of the period on appeal and has acknowledged having relationships with his parents and fiancé, total occupational and social impairment is not required for a 100 percent rating under the general rating formula; rather, the disability picture must more nearly approximate this level of impairment.  See 38 C.F.R. § 4.7 ("Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating") (emphasis added).  Moreover, while there is evidence indicating that the Veteran's symptoms were less severe, such as the January 2012 and October 2016 VA examiners' opinions that the Veteran's bipolar disorder caused occupational and social impairment with reduced reliability and productivity, corresponding to the rating criteria for only a 50 percent rating (see 38 C.F.R. § 4.130), and the January 2012 VA examiner's assignment of a GAF score of 49, the Board is required to base its decision on "all of the evidence of record that bears on occupational and social impairment rather than solely on [an] examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).

As the Veteran has been granted a 100 percent rating for his bipolar disorder, consideration of an extraschedular rating is unnecessary.  Cf. Colayong v. West, 12 Vet. App. 524, 537 (1999) ("Hence, on remand the Board is required to address an extraschedular rating for the veteran's service-connected Pott's disease if it is not rated 100% as a schedular matter") (emphasis added).


II.  TDIU

A TDIU may be assigned "where the schedular rating is less than total" and the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

As the Board is granting a 100 percent rating for bipolar disorder for the entire claim period, there remains no time during the claim period where the schedular rating is "less than total," as required for a TDIU.  See 38 C.F.R. § 4.16(a).  For this reason, the issue of entitlement to a TDIU at any time during the claim period is now rendered moot.  The question of whether the Veteran is entitled to an award of a TDIU is rendered moot by the grant of a 100 percent schedular ("total") rating for bipolar disorder, leaving no question of law or fact to decide regarding the TDIU issue.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 4.14, 4.16.

The Veteran's primary contention during the claim period has been that he is unable to work due to his service-connected psychiatric disorder (see June 2011 and June 2013 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940)), and the 100 percent rating which is being granted throughout the entire claim period specifically contemplates total unemployability (i.e., total occupational impairment) due to bipolar disorder.  Aside from bipolar disorder (now rated at 100 percent during the entire claim period), service connection is in effect for tinnitus, rated 10 percent disabling, and for fracture of the right fifth metacarpal, rated noncompensably disabling (zero percent) from July 3, 2001, 10 percent disabling from September 26, 2011, and noncompensably disabling from November 1, 2013.  The Veteran has not contended, and the evidence does not otherwise show, that either tinnitus or fracture of the right fifth metacarpal, alone or in combination, are of such a severity so as to preclude all substantially gainful employment. 

The facts presented in this case are distinguishable from those in Bradley v. Peake, 
22 Vet. App. 280 (2008), because in this case the Veteran does not contend, and the evidence does not show, that any service-connected disability or disabilities other than the disability for which a 100 percent rating is being assigned (i.e., bipolar disorder) render the Veteran unemployable.  Thus, there is no possibility of a grant of TDIU in this case that could substitute for the disability rated total, with additional service connected disabilities independently ratable at 60 percent or more, for purposes of special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, there will be no "duplicate counting of disabilities."  Id. at 293.  Moreover, if the Veteran were to be awarded a TDIU ("total" rating) based on service-connected bipolar disorder rendering him unemployable for any time during the rating period, it would impermissibly result in the same disability being "counted twice" in the assignment of a total rating, as it would be rating the "total occupational impairment" twice.  See generally 38 C.F.R. § 4.14.  In consideration thereof, the Board therefore finds that the issue of entitlement to a TDIU must be dismissed as moot.

ORDER

Entitlement to a 100 percent rating for bipolar disorder with alcohol abuse is granted, subject to controlling regulations governing the payment of monetary awards.

The appeal, as to the issue of entitlement to a TDIU, is dismissed.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


